Case 3:10-cv-01138-PGS-LHG Document 239 Filed 05/10/19 Page 1 of 17 PageID: 11032



                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY




   SAM HARGROVE, individually and on
   behalf of all others similarly situated, et al.         Civil Action No. lO-cv-1 138 (PGS)

                                                                MEMORANDUM AND
                                                                    ORDER
   SLEEPY’S LLC, et al.




  SHERIDAN, U.S.D.J.

           This matter is before the Court on Plaintiffs Marco Eusebio, Andre Hall, and Sam

  Hargrove’s renewed Motion for Class Certification, which this Court construes as a Motion for

  Reconsideration of this Court’s prior Order Denying Class Certification (ECF No. 216), and

  Henderson Clarke, Alejandro Serrano, Aidrin Cevallos, Dante Gomez, Dimitri Celik, Francisco

  Bautista, Gregorio Diaz, Javier Duque, Juan Brito, Julio Castillo, Keiron Ottey, Manuel Estrada,

  Michael Simpson, Richard Tousett, Ucha Barbakadze, and Wilfredo Rosario’s (hereinafter

  “proposed Intervenors”) Motion to Intervene, or in the alternative, to allow Plaintiffs to amend

  their complaint to add the proposed Intervenors as Plaintiffs (ECF No. 214). (ECF Nos. 214, 216).

  For the reasons expressed herein, Plaintiffs’ Motion for Reconsideration of this Court’s prior Order

  Denying Class Certification is DENIED, the proposed Intervenors’ motion to intervene is

  DENIED, and Plaintiffs’ Motion to Amend their complaint to add the proposed Intervenors as

  additional Plaintiffs is GRANTED.

                                                     I

         Plaintiffs Sam Hargrove, Andre Hall, and Marco Eusebio were delivery drivers for

  Defendant Sleepy’s LLC (“Sleepy’s”). Hargrove v. Sleepy’sLLC, 612 Fed. Appx. 116, 117(2015).

                                                     1
Case 3:10-cv-01138-PGS-LHG Document 239 Filed 05/10/19 Page 2 of 17 PageID: 11033



  In 2010, Plaintiffs filed a complaint in this Court, on behalf of a putative class, alleging that

  Sleepy’s misclassified them as independent contractors rather than employees, and thus denied

  them protections and benefits under the Employee Retirement and Income Security Act, the

  Family Medical Leave Act, and the New Jersey Wage Payment Law. Id. The history of this case

  has previously been set out in a number of issued opinions, and the Court incorporates the facts

  and procedural history as set forth in its Court’s previous Memorandum and Order denying

  Plaintiffs’ Motion for Class certification, ECF No. 213.

         Plaintiffs previously sought certification for a class that met the following criteria:

  individuals that (1) worked full-time making deliveries for Sleepy’s and thus were misclassified as

  independent contractors; (2) were subject to improper deductions; and (3) worked over 40 hours

  per week without being paid over-time. Hargrove v. Sleepy’s, LLC, No. 10-01138, 2018 U.S. Dist.

  LEXIS 32323, at *5 (D.N.J. Feb. 28, 2018). In their prior motion for class certification, Plaintiffs

  claimed that “at least 193” people met the criteria for the proposed class. Id. To determine the

  proposed class, Plaintiffs relied on the affidavit of Rebecca Shuford, who explained that to

  determine the proposed class, she relied upon: (1) Outside Carrier Expense Detail reports, which

  were produced by Sleepy’s for all trucks that made deliveries out of its Robbinsville, New Jersey

  facility from January 1, 2007 to 2010; (2) the Outside Carrier Spreadsheets, which contained data

  for payments and deductions that were made to carriers operating out of the Robbinsville facility,

  from 2011 to 2016; and (3) Gate Logs from 2008 to 2009, totally approximately 3,400 pages.

         The Court noted that there were three main issues that needed to be resolved through

  exploring Ms. Shuford’s review of the data and conclusions as to the class size: “(1) how to

  determine which drivers provided delivery services for Sleepy’s on a full-time basis; (2) who was




                                                   2
Case 3:10-cv-01138-PGS-LHG Document 239 Filed 05/10/19 Page 3 of 17 PageID: 11034



   subject to improper wage deductions; and (3) who failed to receive over-time pay when working

   more than 40 hours per week.” Id. at *7*8

           The Court found that, based on Plaintiffs’ proposed methodology as described above,

   Plaintiffs faced a “major hurdle in assessing the ascertainability of the proposed class size and

   consequently all other requirements to certify the class.” Id. at *15*16. The Court explained, “the

   methodology provided by Plaintiffs only fits contractors with only one driver, or 73 contractors as

   identified by Ms. Shuford, assuming Plaintiffs are able to gather recordsfor the proposed relevant

  period, identifIed as 2007-2016.” Id. at *21 (emphasis added). Because identifying the members

   of the class would require specific fact-finding as to each individual, based On the information

   previously provided, the Court denied Plaintiffs’ motion for class certification.

          Plaintiffs bring the present motions: to intervene, or in the alternative, amend their

   complaint to add the proposed intervenors as Plaintiffs; and for reconsideration of this Court’s prior

   order denying class certification. Regarding the motion for reconsideration, Plaintiffs propose a

   new, limited class of “1 11 individuals who performed deliveries for Sleepy’s pursuant to

   independent contractor agreements in New Jersey at any time since March 4, 2004, who were

   single-route operators at all times that they worked for Sleepy’s, or who did so for at least six

  months.” (P1. br., ECF No. 216, at 2). At oral argument, Plaintiffs clarified that the class would

  be limited to the owners of the carriers that worked full-time for Sleepy’s, i.e., were “single-route

  drivers” that “actually did the driving on a regular basis, and who suffered the improper deductions

  or worked overtime.    .   .   .“   (Tr. of Oral Argument, July 13, 2018, T13:19-15).

                                                           II

          Pursuant to Rule 23(c)(1)(C), “[a]n order that grants or denies class certification may be

  altered or amended before final judgment.” Fed. R. Civ. P. 23(c)(l)(C). Defendant argues that the



                                                           3
Case 3:10-cv-01138-PGS-LHG Document 239 Filed 05/10/19 Page 4 of 17 PageID: 11035



  Court should construe the renewed motion for class certification as a motion for reconsideration.

  In contrast, Plaintiffs argue that, because the Court denied their previous motion for class

  certification “without prejudice,” the present motion should be treated as an independent motion

  upon narrowing the alleged class or pleadings. The Third Circuit has not adopted a standard for

  reevaluating an initial denial of certification without prejudice.

            “Rule 23 enables a district court to alter or amend its class certification decision any time

  before final judgment. A court may change its mind in either direction; it can: certify a class that

  it initially rejected, [or] decertify or modify a class that it initially approved.” 3 Newberg on Class

  Actions    §   7:34 (5th ed.). “When confronting renewed motions for class certification previously

  denied, ‘courts uniformly apply the stringent law of the case standard to motions to reconsider

  initial class certification decisions.” Torrent v. Yakult US.A., Inc., No. 15-00124, 2016 U.S. Dist.

  LEXIS 183926, at *4 (C.D. Cal. Mar. 7, 2016) (quoting Anderson Living Trust v. WPX Energy

  Prod., LLC, 308 F.R.D. 410, 438 (D.N.M. 2015)); see also Newberg on Class Actions          §   7:35 (5th

  Ed.) (explaining that courts apply the law of the case doctrine because courts are reluctant “to

  allow parties to have a ‘second bite at the apple’ by relitigating issues that have already been

  decided, thereby incentivizing parties to put their best foot forward at the outset and avoiding costly

  delays to the proceedings.”). For these reasons, the Court construes Plaintiffs’ renewed motion for

  class certification as a motion for reconsideration of this Court’s prior Order denying class

  certification.’




  1
    Local Civil Rule 7.1(i) states that motions for reconsideration shall be filed within fourteen days
  after the entry of the order or judgment on the original motion. Comment two to the Rule states
  that “the court has the authority under L. Civ. R. 83.2(b) to permit relaxation of timeliness, but
  only in extraordinary circumstances to prevent ‘surprise or injustice.” Plaintiffs filed the present
  motion almost two months after the Court denied class certification. However, because the motion
  was for renewed class certification, and the Court is construing that motion as a motion for

                                                     4
Case 3:10-cv-01138-PGS-LHG Document 239 Filed 05/10/19 Page 5 of 17 PageID: 11036



          Local Civil Rule 7.1(i) permits reconsideration of a prior order “upon a showing that

   dispositive factual matters or controlling decisions of law were overlooked by the court in reaching

   its prior decisions.” L. Civ. R. 7.1(i) cmt. 6. Accordingly, “[a] judgment maybe altered or amended

   if the party seeking reconsideration shows at least one of the following grounds: (1) an intervening

   change in the controlling law; (2) the availability of new evidence that was not available when the

  court granted the motion    .
                                  .   .; or (3) the need to correct a clear error of law or fact or to prevent

  manifest injustice.” In re Tropicana Orange Juice Mktg. & Sales Practices Litig., No. 11-07382,

  2018 WL 2357749, at *2 (D.N.J. May 24, 2018) (quoting Max’s Seafood Cafe ex rel. Lou—Ann,

  Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)). The Court in Tropicana explained,

          “The word ‘overlooked’ is the operative term in [Rule 7.1(i)].” Lentz v. Mason, 32
          F. Supp. 2d 733, 751 (D.N.J. 1999) (citation omitted). “Only dispositive factual
          matters and controlling decisions of law which were presented to the court but not
          considered on the original motion may be the subject of a motion for
          reconsideration.” Id. (quotation and citation omitted). “[S]uch motions are not an
          opportunity to argue what could have been, but was not, argued in the original set
          of moving and responsive papers.” Id. (quotation and citation omitted).

  Id.

                                                         III

          Construing the present motion as a motion for reconsideration, Plaintiffs must show that

  there is either a change in the controlling law, new evidence available to support class certification,

  or a manifest error or injustice that taints the prior denial of class certification. Plaintiffs have not

  shown that either of these exist. Instead, on their renewed motion for class certification, Plaintiffs

  propose a narrower class definition, which is substantially the same as the prior class definition,

  with one change: class members now must be “single-route” operators at all times they worked for




  reconsideration, the Court finds that relaxation of the fourteen-day time limitation to file motions
  for reconsideration is prudent here to prevent surprise and injustice to Plaintiffs.

                                                          5
Case 3:10-cv-01138-PGS-LHG Document 239 Filed 05/10/19 Page 6 of 17 PageID: 11037



   Sleepy’s. (P1. hr., ECF No. 216, at 2). At oral argument, Plaintiffs clarified that a single-route

  operator was “someone who has one truck and drives       .   .   .   one truck and does   .   .   .   one route each

  day.” (Oral Argument, July 13, 2018, T4:20-24). According to Plaintiffs, examining “single-route”

  operators will allow the Court to determine who worked full-time for Sleepy’s.

          Plaintiffs argue that this Court has previously acknowledged they can meet the

  ascertainability requirement under Rule 23(b)(3) for “single-route contractors” when the Court

  noted that “the methodology provided by Plaintiffs only fits contractors with only one driver, or

  73 contractors as identified by Ms. Shuford, assuming Plaintiffs are able to gather records for the

  proposed relevant period identified as 2007-2016.” Hargrove, 2018 U.S. Dist. LEXIS 32323, at

  *21. Although the Plaintiffs rely on this statement by the Court, this statement was a broad

  statement, and not meant to be the law of the case.

          “Class certification is appropriate when the prerequisites of Federal Rule of Civil Procedure

  23 are met.” Williams v. Jani-King of Phila. Inc., 837 F.3d 314, 318 (3d Cir. 2016). “The class

  action is ‘an exception to the usual rule that litigation is conducted by and on behalf of the

  individual named parties only.” Comcast Corp. v. Behrend, 133 S.Ct. 1426, 1432 (2013) (quoting

  Califano v. Yamasaki, 442 U.S. 682, 700—701 (1979)). To fall within this exception, a party

  moving to represent a class “must affirmatively demonstrate his [or her] compliance with Rule

  23.” Id. The Third Circuit has emphasized that “actual, not presumed, conformance with Rule 23

  requirements is essential.” Marcus v. BMWofN. Am., LLC, 687 F.3d 583, 591 (3d Cir. 2012).

  “The party seeking certification bears the burden of establishing each element of Rule 23 by a

  preponderance of the evidence.” Id.

          To meet this burden, plaintiffs must satisfy the four prerequisites of Rule 2 3(a) and show

  that the action can be maintained under at least one of the three subsections of Rule 23(b). See



                                                    6
Case 3:10-cv-01138-PGS-LHG Document 239 Filed 05/10/19 Page 7 of 17 PageID: 11038



  Johnston v. HBO Film Mgmt., Inc., 265 F.3d 178, 183 (3d Cir. 2001). These four requirements

  under Rule 23(a) are referred to as numerosity, commonality, typicality, and adequate

  representation. Id. The requirements are “meant to assure both that class action treatment is

  necessary and efficient and that it is fair to the absentees under the particular circumstances.” Baby

  Neal v. Casey, 43 F.3d 48, 55 (3d Cir. 1994).

          Most importantly, a plaintiff seeking certification of a class must “prove by a

  preponderance of the evidence that the class is ascertainable,” pursuant to Rule 23(b)(3). See Byrd

  v. Aaron’c Inc., 784 F.3d 154, 163 (3d Cir. 2015). The class “must be currently and readily

  ascertainable based on objective criteria.” Marcus, 687 F.3d at 593. “Ascertainability functions as

  a necessary prerequisite (or implicit requirement) because it allows a trial court effectively to

  evaluate the explicit requirements of Rule 23. In other words, the independent ascertainability

  inquiry ensures that a proposed class will actually function as a class.” Id. at 162. “The

  ascertainability inquiry is two-fold, requiring a plaintiff to show that: (1) the class is ‘defined with

  reference to objective criteria’; and (2) there is ‘a reliable and administratively feasible mechanism

  for determining whether putative class members fall within the class definition.” Id. at 163

  (quoting Hayes v. Wal-Mart Stores, Inc., 725 F.3d349, 355 (3d Cir. 2013)). “The ascertainability

  requirement consists of nothing more than these two inquiries. And it does not mean that a plaintiff

  must be able to identify all class members at class certification—instead, a plaintiff need only show

  that class members can be identified.” Byrd, 784 F.3d at 16. However, “a party cannot merely

  provide assurances to the district court that it will later meet Rule 23’s requirements.   .   .   [n]or may

  a party merely propose a method of ascertaining a class without any evidentiary support that the

  method will be successful.” Id. “If class members are impossible to identify without extensive and




                                                     7
Case 3:10-cv-01138-PGS-LHG Document 239 Filed 05/10/19 Page 8 of 17 PageID: 11039



  individualized fact-finding or ‘mini-trials,’ then a class action is inappropriate.” Marcus, 687 F.3d

  at 593.

            To ascertain this class, Plaintiffs rely primarily on the declarations of individuals that seek

  to intervene. Plaintiffs also argue that the Court can ascertain a class based on the Outside Carrier

  Expense Detail Reports, Gate Logs, and Driver Rosters, documents the Court previously found as

  unable to determine the ascertainability of the proposed class. Apart from the new declarations of

  the potential class members/proposed intervenors, Plaintiffs offer no new evidence to support that

  their class is ascertainable.

            To explain the methodology in ascertaining the new proposed class, in her deposition, Ms.

  Shuford explained that she used the Outside Carrier Expense Details, which lists the company

  initials, but does not contain the name of the driver, and matched those company initials with the

  Driver Rosters, which identifies the company initials, as well as the Owner and Driver of each

  carrier. (Dep. Of Shuford, ECF No. 222-1, Tl7:lO-17). Ms. Shuford then explained that she cross-

  referenced those documents with the Gate Logs, explaining that a specific gate log would inform

  her of when an individual drove into the Robbinsville Facility. (Id. at T28:16-19).

            At oral argument on the renewed motion, Plaintiffs attempted to clarify their methodology

  for ascertaining the class. First, Plaintiffs must be able to ascertain who worked as “single-route”

  drivers, or full-time for Sleepy’s. Using the example of proposed intervenor Aldrin Cevallos,

  Plaintiffs pointed to the driver roster for August 14, 2008, which they argue identifies Cevallos

  with the company initials “SAP”, and lists him as both the owner and driver for that day. (ECF No.

  146-10, at 2; Tr. of Oral Argument, T9:5-12:15). Plaintiffs argued that the driver rosters document

  the individuals who were authorized drivers. (Tr. of Oral Argument at T9:9-l 1).




                                                      8
Case 3:10-cv-01138-PGS-LHG Document 239 Filed 05/10/19 Page 9 of 17 PageID: 11040



          To corroborate the information found in the Driver Rosters, Plaintiffs next provide the Gate

  Log for July 25, 2008, which shows information including the arrival time at the Robbinsville

  facility, identified as “TIME IN” for each vendor/contractor, the Driver’s name, the last four digits

  of the license number, the helpers name, the truck license plate number, and the “TIME OUT” of

  the facility for each vendor/contractor. (ECF No. 146-10, at 2; at 3). Plaintiffs highlighted line

  number six of that Gate Log, which lists “TIME IN” as 18:10, vendor/contractor as “AP”, and the

  Driver name as “Aidrin Cevallos.” (ECF No. 225-4 at 3). The Gate Log does not identify when

  Cevallos left the facility. (Id.) Plaintiffs then produced several other Gate Logs for Cevallos, dated

  July 26, 28, 29, and 31, 2008, and in connection with the Driver Roster, they argue these documents

  show who the driver of a particular truck was, and who drove on what day. (Tl 1:10 to 15). Finally,

  Plaintiffs point to the Outside Carrier Expense Details, which they argue show whether a carrier

  has been driving on a specific day, whether deductions were made for compensation, and whether

  there were multiple trucks driven by a carrier. (ECF No. 225-4 at 8-9).

          As the Court previously explained, while these documents may identify individuals who

  drove one truck with Sleepy’s, they do not identify which drivers drovefull time for Sleepy’s, as

  necessary to ascertain members of the proposed class. First, regarding the driver rosters supplied

  by Plaintiffs, while they show individuals who drove a truck on a specific day, and provide

  information about particular days, the documents do not provide any information that would help

  determine which of those drivers were working full time for Sleepy’s. Based on these records, the

  Court is unable to determine if Sleepy’s was the only company the drivers worked for. Further, it

  is unclear to the Court whether Driver Rosters exist for the entire class period, 2007-20 16. Second,

  regarding the Gate Logs, Plaintiffs have done little to rectify the issues first identified by the Court

  in its prior order denying class certification:



                                                     9
Case 3:10-cv-01138-PGS-LHG Document 239 Filed 05/10/19 Page 10 of 17 PageID: 11041



          The issue with this strategy is that the gate logs are not fully completed. Sometimes
          the time a truck entered the facility (time-in) and the time it left the facility (time
          out) was not recorded. As a result, there are gaps in listing time-in or time-out of
          the facility for the trucks and the drivers.     .   .  there is no way of precisely
                                                                   .




          determining what the time-in or out was for any given person. Another issue is
                                                                             .   .




          that Plaintiffs only have gate logs for 2008 and 2009. At this time, there is no way
          of verifying whether there are gaps in the gate logs similar to the gaps in 2008 and
          2009 for the entire class period; and if gaps exist, the extensiveness of such gaps.
          Ms. Shuford has not proposed an alternative strategy to identifying each driver
          other than cross-referencing the gate logs and the rosters.

   Hargrove, 2018 U.S. Dist. LEXIS 32323, at *20.

          In their new motion, Plaintiffs have not provided Gate Logs for years the full class period,

   and while Plaintiffs argue that those documents would be in Defendant’s possession, at this time,

   neither party has demonstrated to the Court that those documents, which Plaintiff believes

   necessary to show which drivers worked full time, exist. Nor have Plaintiffs shown how the Gate

   Logs demonstrate which drivers worked full time, or as single-route drivers, for Sleepy’s. As with

   the Drover Rosters, the Gate Logs only provide a glimpse into what drivers arrived on certain days

   at the Sleep’s facility. Finally, regarding the Outside Carrier Expense Details, these also do not

   provide adequate information to determine who worked full-time for Sleepy’s. These documents

   provide the truck number, and the total stops made on certain days, but do little to identify the

   actual driver of the truck or the of hours that driver worked.

          The Third Circuit has explained that “[a]ffidavits from potential class members, standing

   alone, without ‘records to identify class members or a method to weed out unreliable affidavits,’

   will not constitute a reliable and administratively feasible means of determining class

   membership.” City Select Auto Sales, Inc. v. BMWBank of1V Am., Inc., 867 F.3d 434, 44 1-42 (3d

   Cir. 2017) (quoting Byrd, 784 F.3d at 171). However, “[a]ffidavits, in combination with records

   or other reliable and administrativelyfeasible means, can meet the ascertainability standard.” Id.

   (emphasis added). Here, while the Plaintiffs have provided declarations from several proposed


                                                    10
Case 3:10-cv-01138-PGS-LHG Document 239 Filed 05/10/19 Page 11 of 17 PageID: 11042



   class members, they have not identified any other reliable and administratively feasible means of

   ascertaining the class. While the documents may show which driver was at the Robbinsville facility

   on a specific day, the documents do not provide sufficient links that allow the Court to make the

   connection that, because a driver was at the Robbinsville facility on a specific day, that driver also

   worked full-time for Sleepy’s and did not drive for any other companies. Apart from these

   documents, Plaintiffs have provided no new evidence that would allow this Court to determine the

   proposed class.

           Instead, the Court would be required to make individualized inquiries into the status of

   each proposed class member, as demonstrated by the declarations provided by Plaintiffs and

   proposed intervenors. In each declaration, the Plaintiffs and proposed interveners state they “made

   deliveries for Sleepy’s on a full-time basis.” (See Decls. Of Hargrove, Hall, Clarke, Cevallos,

   Gomez, Serrano, Simpson, Rosario, Ottley, and Duque, ECF Nos. 2 16-1 to 2 16-10). It is only from

   these declarations that the parties and the Court are able to determine which single-route drivers

   worked full time for Sleepy’s during the class period.

           The same issues identified above in Plaintiffs’ methodology for determining which

   potential class members worked full time, or as single-route drivers, also exist in determining

   which potential class members were subject to improper deductions and which potential class

   members worked over forty hours per week without being paid over-time. Plaintiffs have offered

   no new evidence nor demonstrated that the Court was manifestly erroneous in prior denial of

   certification on these issues. Regarding the improper deductions, individualized inquires will be

   required, as it is still not clear to the Court “whether any carrier reduced any drivers pay by

   deducting Sleepy’s listed deductions.” Hargrove, U.S. Dist. LEXIS 32323, at *21. Plaintiffs argue

   that because the drivers were the owners of the carriers, the deductions taken by Sleepy’s is plainly



                                                    11
Case 3:10-cv-01138-PGS-LHG Document 239 Filed 05/10/19 Page 12 of 17 PageID: 11043



   obvious, and to determine the deductions is “a matter of simple arithmetic.” (P1. br. at 18).

   However, while determining the amount of deductions may be simple based on the Carrier

   Expense Report Details, the documents still do not allow the Court to determine whether the

   drivers actually suffered a deduction. For example, Henderson Clarke testified at deposition that

   while Sleepy’s would take deductions from the carriers, i.e., from the owners of the companies the

   drivers were driving for, sometimes those carriers would not pass along those deductions to the

   drivers. (Dep. Of Clarke, ECF No. 222-1, Ex.     Q, at T16:16-17:7). Ms. Shuford even explained that
   she had no way of knowing whether the carrier passed any of the deductions to the drivers. (Dep.

   Of Shuford, ECF No. 222-1, Ex. K, at T32:17-24). Instead, similar to ascertaining drivers who

   worked full time for Sleepy’s, the only documents that would allow the Court to ascertain which

   drivers actually received deductions are the declarations from the Plaintiffs and proposed

   intervenors. (See, e.g., Deci. of Aldrin Cevallos, ECF No. 216-3, at          ¶   14). Accordingly, to

   determine which drivers actually received a wage deduction, the Court again would be required to

   make individualized inquiries into the status of each proposed class member. Finally, for the same

   reasons as expressed above, none of the documents provided by Plaintiffs allow the Court to

   determine which drivers worked overtime, and instead, an individualized inquiry into each driver’s

   overtime status would be required.2

           In conclusion, on a motion for reconsideration, Plaintiffs must meet a higher standard than

  before   —   they must show that either there has been a change in the controlling case law, (they have

  not); new evidence is available that was not available when the Court denied the motion (they have



  2
     Plaintiffs additionally propose certifying a separate classes for two different causes of action:
   deductions claims under the New Jersey Wage Payment Law (“NJWPL”), N.J.S.A. 34:11-4.lb;
   and 2) their overtime claims under the New Jersey Wage and Hour Law (“NJWHL”), N.J.S.A.
   34:11-56a.


                                                      12
Case 3:10-cv-01138-PGS-LHG Document 239 Filed 05/10/19 Page 13 of 17 PageID: 11044



   not); or the need to correct a clear error of law or fact or to prevent manifest injustice (they have

   not). Instead, Plaintiffs have presented the same arguments and same evidence, in an effort to

   certify a new, “limited” class. However, the same issues that resulted in this Court’s denial of

   Plaintiffs’ prior motion to Certify the Class remain   —   Plaintiffs have not shown that a reliable and

   administratively feasible mechanism or methodology for determining whether putative class

   members fall within the class definition exists to ascertain a class of single-route, full-time drivers

   that were subject to improper deductions and worked over forty hours per week without being paid

   over-time. For these reasons, Plaintiffs’ Motion for Reconsideration is denied.

                                                     Iv

          The proposed Intervenors also bring a motion to intervene, or in the alternative, Plaintiffs

   bring a motion to amend their complaint to add the proposed Intervenors as Plaintiffs. In response,

   Defendants argue that both motions are untimely, would delay case resolution, and would unfairly

   prejudice Defendants.

          In American Pipe, the Supreme Court held that the filing of a class action complaint “tolls

   the running of the statute [of limitations] for all purported members of the class who make timely

   motions to intervene after the court has found the suit inappropriate for class action status.” Am.

  Pipe & Constr. Co. v. Utah, 414 U.S. 538, 553 (1974). The Court in C’rown3 “later extended this

   holding to all asserted members of the class who file subsequent individual actions, not just

   intervenors.” Leyse v. BankofAm., Nat’lAss’n, 538 F. App’x 156, 160 (3d Cir. 2013) (citing Crown

   v. Parker, 462 U.S. 345, 350 (1983)); see also Weitzner v. Sanofi Pasteur Inc., 909 F.3d 604, 611-

   12 (3d Cir. 2018) (“the purpose of American Pipe tolling is that ‘unnamed plaintiffs should be




     Crown v. Parker, 462 U.S. 345 (1983).

                                                     13
Case 3:10-cv-01138-PGS-LHG Document 239 Filed 05/10/19 Page 14 of 17 PageID: 11045



   treated as though they had been named plaintiffs during the pendency of the class action,’ with

   their rights protected accordingly.”). The Supreme Court explained,

           Class members who do not file suit while the class action is pending cannot be
           accused of sleeping on their rights; Rule 23 both permits and encourages class
           members to rely on the named plaintiffs to press their claims. And a class complaint
           “notifies the defendants not only of the substantive claims being brought against
           them, but also of the number and generic identities of the potential plaintiffs who
           may participate in the judgment.” American Pipe, 414 U.S., at 555; see United
           Airlines, Inc. v. McDonald, 432 U.S. 385, 395 (1977). The defendant will be aware
           of the need to preserve evidence and witnesses respecting the claims of all the
           members of the class. Tolling the statute of limitations thus creates no potential for
           unfair surprise, regardless of the method class members choose to enforce their
           rights          upon         denial           of          class         certification.

   Crown v. Parker, 462 U.S. 345, 3 52-53 (1983). The Third Circuit further noted, “it does not matter,

   under federal law, whether the first suit’s status as a would-be class action ends by choice of the

   plaintiff (who may abandon the quest to represent a class or.      .   .   bow out altogether) or by choice

   of the judge.” Leyse, 538 F. App’x at 161 (quoting Sawyer v. Atlas Heating & Sheet Metal Works,

   Inc., 642 F.3d 560, 563 (7th Cir. 2011)).

           According’y, the proposed intervenors may either intervene under Federal Rule of Civil

   Procedure Rule, or file their own individual actions. First, the proposed intervenors argue that they

   may intervene as of right under Rule 24(a)(2), which states:

           On timely motion, the court must permit anyone to intervene who:
           (1) is given an unconditional right to intervene by a federal statute; or
           (2) claims an interest relating to the property or transaction that is the subject of the
           action, and is so situated that disposing of the action may as a practical matter
           impair or impede the movant’s ability to protect its interest, unless existing parties
           adequately represent that interest.

   Fed. R. Civ. P. 24(a)(2). The Third Circuit has held that intervention under Rule 24(a)(2)

   is only appropriate if:

           (1) the application for intervention is timely; (2) the applicant has a sufficient
           interest in the litigation; (3) the interest may be affected or impaired, as a practical



                                                      14
Case 3:10-cv-01138-PGS-LHG Document 239 Filed 05/10/19 Page 15 of 17 PageID: 11046



           matter by the disposition of the action; and (4) the interest is not adequately
           represented by an existing party in the litigation.

   Mountain Top Condo. Ass’n v. Dave StabbertMaster Builder, Inc., 72 F.3d 361, 366 (3d Cir. 1995)

   (quoting Harris v. Pernsley, 820 F.2d 592, 596 (3d Cir. 1987)). Each requirement must be met in

   order for an applicant to intervene as of right. Id.

           First, regarding the timeliness of the motion to intervene, though the litigation was first

   commenced in 2010, it was brought as a class action. (ECF No. 1). Accordingly, the unnamed

   class members’ rights to either intervene or file their own individual suits were protected as of that

   filing date. This Court denied Plaintiffs’ motion for class certification on February 28, 2018. On

   March 30, 2018, the proposed intervenors filed their motion to intervene. (ECF No. 213). Under

   American Pipe and Crown, these proposed intervenors were able to “rely on the named plaintiffs

   to press their claims.” Crown, 462 U.S. at 352-53 (1983). Accordingly, in considering the reason

   for the delay, the Court finds that this motion is timely.

           However, in addition to the timeliness of a motion to intervene, the proposed intervenors

   must meet additional requirements, including that their interest may be affected or impaired, as a

   practical matter by the disposition of the action. Here, the Court does not find that the parties have

   any interest that would be otherwise affected or impaired by the disposition of this action without

   their intervention. Importantly, under Crown, the proposed intervenors may file their own

   individual actions against Defendants. Leyse, 538 F. App’x at 160; see also In re Safeguard

   ScientUlcs, 220 F.R.D. 43, 48-49 (E.D. Pa. 2004) (“Given that the statute of limitations has been

   tolled by the filing of the class action complaint, the movants remain free to assert their claims by

   filing individual civil actions against [defendants].”). Here, the proposed intervenors “do not assert

  that they themselves are not capable of adequately representing their own interests and there is no

  evidence that they are not capable of pursuing their own claims to judgment.” Id. Nor do they


                                                     15
Case 3:10-cv-01138-PGS-LHG Document 239 Filed 05/10/19 Page 16 of 17 PageID: 11047



   claim that “the disposition of the present action would have any stare decisis, res judicata or

   collateral estoppel effect on any action which they might bring separately or individually.” Id.

   Instead, it is clear that the proposed intervenors may assert their claims against Sleepy’s

   individually in separate actions, and they are not required to join in this action to protect any

   interest. Accordingly, the proposed intervenors motion to intervene is denied.

           In contrast, on a motion to amend the complaint pursuant to Federal Rule of Civil Procedure

   Rule 1 5(a)(2),”a party may amend its pleading only with the opposing party’s written consent or

   the court’s leave.” Fed. R. Civ. P. 15(a)(2). Leave to amend the pleadings is granted freely “when

   justice so requires.” Id. Courts may deny leave to amend where “plaintiffs delay in seeking

   amendment is undue, made in bad faith, prejudicial to the opposing party, or the amendment fails

   to cure the jurisdictional defect.” Alvin v. Suzuki, 227 F.3d 107, 121 (3d Cir. 2000). Here, the Court

   finds no evidence of undue delay, bad faith, dilatory motive, or prejudice to Defendants. For the

   same reasons as stated above regarding the timeliness of the motion to intervene, the Court finds

   that there is no undue delay in bringing this motion to amend the complaint. Additionally, the

   Court finds no undue prejudice to Defendant, where, under Crown, these proposed intervenors

   may bring their own claims individually against Defendant. Though Defendant argues amending

   the complaint would prejudice it by requiring the reopening of discovery, it does not appear to be

   that cumbersome when one considers all the discovery that has been accomplished to date.

   Therefore, adding the parties promotes judicial economy, and any arguments that Defendant is

   prejudiced by such an amendment based on additional discovery fails. Moreover, Defendant is

   fearful that the reason why Plaintiffs seek to add additional Plaintiffs through an amended

   complaint is because they will seek to re-certify the class. However, as discussed above, because

   Plaintiffs have failed to show how any class would be ascertainable, this Court has denied



                                                    16
Case 3:10-cv-01138-PGS-LHG Document 239 Filed 05/10/19 Page 17 of 17 PageID: 11048



   Plaintiffs’ motion for reconsideration of this Court’s prior denial of class certification. For these

   reasons, Plaintiffs’ motion to amend is granted, for the limited purpose of adding the proposed

   Intervenors as Plaintiffs.

                                                 ORDER

             This matter, having been brought before the Court on Plaintiffs’ renewed Motion for Class

   Certification, which this Court construes as a Motion for Reconsideration of this Court’s prior

   Order Denying Class Certification (ECF No. 216), and the proposed Intervenors’ Motion to

   Intervene, or in the alternative, to allow Plaintiffs to amend their complaint to add the proposed

   Intervenors as Plaintiffs (ECF No. 214); and the Court having considered the briefs and

   submissions of the parties, and having heard oral argument;

             IT IS onthis   ‘j   dayofMay,2019;

             ORDERED that Plaintiffs’ Renewed Motion for Class Certification (ECF No. 216) is

   DENIED; and it is further

             ORDERED that the proposed Intervenors’ Motion to Intervene is DENIED; and it is

   further

             ORDERED that Plaintiffs’ Motion to Amend the Complaint is GRANTED; and it is

   further

             ORDERED that Plaintiffs may file an amended complaint for the limited purpose of

   adding the proposed Intervenors as individual Plaintiffs within 30 days from the date of this order.




                                                                 PETER G. SHERIDAN, U.S.D.J.




                                                    17
